              Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 1 of 8

   Karma M. Giulianelli (SBN 184175)                          Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                          paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                           FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                               LLP
 3 Denver, Colorado 80202                                     Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                  San Francisco, CA 94111
 4                                                            Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                         Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                cvarney@cravath.com
 6 850 Third Avenue                                           CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                         825 Eighth Avenue
 7 Tel.: (212) 687-1980                                       New York, New York 10019
                                                              Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                  Counsel for Plaintiff Epic Games, Inc. in Epic
                                                              Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                          Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                            brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                               MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                          One Market, Spear Street Tower
   Telephone: (206) 623-7292                                  San Francisco, CA 94105-1596
13                                                            Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and             Daniel M. Petrocelli, Bar No. 97802
                                                              dpetrocelli@omm.com
15 Attorneys for Pure Sweat Basketball, Inc.
                                                              O’MELVENY & MYERS LLP
16 Bonny E. Sweeney (SBN 176174)                              1999 Avenue of the Stars, 7th Fl.
   bsweeney@hausfeld.com                                      Los Angeles, CA 90067-6035
17 HAUSFELD LLP                                               Telephone: (310) 553-6700
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104                                    Counsel for Defendants Google LLC et al.
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27
28



                                  JOINT FILING REGARDING ORAL ARGUMENT
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 2 of 8


 1                              UNITED STATES DISTRICT COURT

 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                   Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                              JOINT FILING REGARDING ORAL
 8                                                          ARGUMENT ON DEFENDANTS’
     Epic Games Inc. v. Google LLC et al., Case             MOTION TO DISMISS
 9   No. 3:20-cv-05671-JD
                                                            Courtroom: 11, 19th Floor (via Zoom)
10   In re Google Play Consumer Antitrust                   Judge: Hon. James Donato
     Litigation, Case No. 3:20-cv-05761-JD
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                        1
                                JOINT FILING REGARDING ORAL ARGUMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 3 of 8




 1          Pursuant to this Court’s Order dated May 13, 2021 (ECF No. 39), the parties in the above-

 2   captioned MDL action (“the Parties”), by and through their undersigned counsel, submit this Joint

 3   Statement.

 4          Subject to the Court’s availability, the Parties propose that oral argument on Defendants’

 5   motion to dismiss (ECF. No. 21), be held on July 29, 2021 at 10:00 a.m. If that date is unavailable

 6   on the Court’s schedule, the Parties alternatively propose that oral argument be held on July 21,

 7   2021 at 10:00 a.m. or July 22, 2021 at 10:00 a.m. (or whenever is convenient for the Court).

 8          Further, Google consents to a remote hearing via Zoom for its motion to help reduce travel

 9   and help facilitate remote attendance for clients and counsel.

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                           2
                                   JOINT FILING REGARDING ORAL ARGUMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 4 of 8




     Dated: May 19, 2021                           CRAVATH, SWAINE & MOORE LLP
 1                                                   Christine Varney (pro hac vice)
 2                                                   Katherine B. Forrest (pro hac vice)
                                                     Darin A. McAtee (pro hac vice)
 3                                                   Gary A. Bornstein (pro hac vice)
                                                     Timothy G. Cameron (pro hac vice)
 4                                                   Yonatan Even (pro hac vice)
                                                     Lauren A. Moskowitz (pro hac vice)
 5
                                                     Omid H. Nasab (pro hac vice)
 6                                                   Justin C. Clarke (pro hac vice)
                                                     M. Brent Byars (pro hac vice)
 7
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
 8                                                   Paul J. Riehle (SBN 115199)
 9                                                 Respectfully submitted,
10
                                                   By:       /s/ Timothy G. Cameron
11                                                           Timothy G. Cameron

12                                                           Counsel for Plaintiff Epic Games, Inc.
13

14   Dated: May 19, 2021                           BARTLIT BECK LLP
                                                     Karma M. Giulianelli
15
                                                   KAPLAN FOX & KILSHEIMER LLP
16                                                   Hae Sung Nam
17

18                                                 Respectfully submitted,

19                                                 By:        /s/ Karma M. Giulianelli
                                                              Karma M. Giulianelli
20
                                                             Co-Lead Counsel for the Proposed Class in
21                                                           In re Google Play Consumer Antitrust
22                                                           Litigation

23

24

25

26
27

28
                                                         3
                                JOINT FILING REGARDING ORAL ARGUMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 5 of 8




     Dated: May 19, 2021                           PRITZKER LEVINE LLP
 1                                                   Elizabeth C. Pritzker
 2
                                                   Respectfully submitted,
 3
                                                   By:        /s/ Elizabeth C. Pritzker
 4                                                            Elizabeth C. Pritzker
 5
                                                             Liaison Counsel for the Proposed Class in
 6                                                           In re Google Play Consumer Antitrust
                                                             Litigation
 7

 8   Dated: May 19, 2021                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     Steve W. Berman
 9
                                                     Robert F. Lopez
10                                                   Benjamin J. Siegel

11                                                 SPERLING & SLATER PC
                                                     Joseph M. Vanek
12                                                   Eamon P. Kelly
13                                                   Alberto Rodriguez

14
                                                   Respectfully submitted,
15
                                                   By:       /s/ Steve W. Berman
16                                                           Steve W. Berman
17
                                                             Co-Lead Interim Class Counsel for the
18                                                           Developer Class and Attorneys for Plaintiff
                                                             Pure Sweat Basketball
19

20

21

22

23

24

25

26
27

28
                                                         4
                                JOINT FILING REGARDING ORAL ARGUMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 6 of 8




     Dated: May 19, 2021                           HAUSFELD LLP
 1                                                   Bonny E. Sweeney
 2                                                   Melinda R. Coolidge
                                                     Katie R. Beran
 3                                                   Scott A. Martin
                                                     Irving Scher
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:       /s/ Bonny E. Sweeney
 7                                                           Bonny E. Sweeney
 8                                                           Co-Lead Interim Class Counsel for the
                                                             Developer Class and Attorneys for Plaintiff
 9
                                                             Peekya App Services, Inc.
10

11   Dated: May 19, 2021                           MORGAN, LEWIS & BOCKIUS LLP
                                                     Brian C. Rocca
12                                                   Sujal J. Shah
13                                                   Minna L. Naranjo
                                                     Rishi P. Satia
14                                                   Michelle Park Chiu

15
                                                   Respectfully submitted,
16

17                                                 By:       /s/ Brian C. Rocca
                                                             Brian C. Rocca
18
                                                   Counsel for Defendants Google LLC et al.
19

20

21

22

23

24

25

26
27

28
                                                         5
                                JOINT FILING REGARDING ORAL ARGUMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 7 of 8




     Dated: May 19, 2021                           O’MELVENY & MYERS LLP
 1                                                   Daniel M. Petrocelli
 2                                                   Ian Simmons
                                                     Benjamin G. Bradshaw
 3                                                   E. Clay Marquez
                                                     Stephen J. McIntyre
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:       /s/ Daniel M. Petrocelli
 7                                                           Daniel M. Petrocelli
 8                                                 Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         6
                                JOINT FILING REGARDING ORAL ARGUMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 145 Filed 05/19/21 Page 8 of 8




                                           E-FILING ATTESTATION
 1

 2                  I, Timothy G. Cameron, am the ECF User whose ID and password are being used
 3   to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of
 4   the signatories identified above has concurred in this filing.
 5
                                                                       /s/ Timothy G. Cameron
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                            7
                                    JOINT FILING REGARDING ORAL ARGUMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
